The statute (P. S., c. 141, s. 11) upon which the plaintiffs' actions are founded, and by which any person who performs labor or furnishes materials for making brick, through a contract with the owner thereof, is given a lien "upon the kiln containing such brick," was obviously designed *Page 146 
to give to laborers and material-men a lien upon the property into which the labor and materials have gone, and as such it is not only to be construed liberally, so as to afford the protection and security intended by the legislature, but as a part of the general lien law of the state, it is to be given such an exposition as has been given to other sections, all of which are to be taken together as one system and construed consistently with and by a mutual reference to each other, as well as with the apparent intent of the lawmakers and the language of its expression.
Assuming the wood was contracted for the use to which it was applied, the application of the foregoing well settled rules is adverse to both of the defendant's contentions, and brings the case within the principle and reasoning of the decision in Bean, v. Brown 54 N.H. 395, which was a suit to enforce a lumberman's lien for a balance due for drawing a lot of lumber at the contract price of $2.50 per thousand, and which involved the construction of the statute enacting that "any person who labors at cutting, hauling, or drawing wood, bark, logs, or lumber, shall have a lien thereon for his personal services." G. S., c. 125, s. 14. Among other defences, it was contended by the defendant that the plaintiff had a special lien on each thousand feet of the lumber for the contract price of drawing it, and not a general lien on the whole lot for the amount of the unpaid balance. This contention was not sustained, the court saying (p. 397): "The statute creating this lien must have a reasonable construction, and the construction contended for by the defendant would be most unreasonable. It would require the laborer to preserve for sixty days the identity of each thousand feet, although the lumber was in the possession of another. It would involve endless care, perplexity, expense, uncertainty, disputes, and litigation. In fact, it would be well-nigh or quite impossible to keep each thousand feet distinct and separate. Such a construction would practically nullify the statute. We entertain no doubt that the legislature intended to give the person cutting or drawing lumber a lien on the whole quantity drawn for his personal services."
The construction given in Bean v. Brown, has since been approved and followed in Calef v. Brinley, 58 N.H. 90, Hill v. Callahan, 58 N.H. 497, Hale v. Brown, 59 N.H. 551, and Pike v. Scott 60 N.H. 469; and when applied to the facts of the present case in connection with the general statutory provision that "Words importing the singular number may extend and be applied to several persons or things" (P. S., c. 2, s. 3), it gives to the plaintiffs a general lien which attaches to all the kilns upon which the labor was performed or any part of the materials furnished, and consequently makes the division of time before and after July 25 of no importance.
Exceptions overruled.
CHASE, J., did not sit: the others concurred. *Page 147